UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1372



CAROLYN YVONNE MURPHY TAYLOR,

                Plaintiff - Appellant,

          v.


WALTER TODD, Esq., in his official capacity as Assistant City
Attorney and his individual capacity; DANA MARIE THYE, Esq.,
in her official capacity as Assistant City Attorney and her
individual capacity; HUNTER P. SWANSON, Esq., in her official
capacity as Assistant City Attorney and her individual
capacity,

                Defendants - Appellees,

          and

CHARLES AUSTIN, in his official capacity as City Manager and his
individual capacity; DONNIE BALZEIGLER, in his official capacity as
Code Enforcement Officer and his individual capacity; CITY OF
COLUMBIA, LARRY MCCALL, in his official capacity as Chief Code
Enforcement Officer and his individual capacity.

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cv-00983-JFA-JRM)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Carolyn Yvonne Murphy Taylor, Appellant Pro Se. Robert Gordon
Cooper, OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carolyn Yvonne Murphy Taylor appeals the district court’s

order accepting in part and declining in part the magistrate

judge’s recommendation, and dismissing her action filed under 42

U.S.C. § 1983 (2000) and the South Carolina Torts Claims Act.          We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Taylor v. Todd, No. 3:07-cv-00983-JFA-JRM (D.S.C. Feb. 29,

2008).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3